         Case 4:20-cv-02078-MWB Document 22 Filed 11/10/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

                                                  :
DONALD J. TRUMP FOR                               :
PRESIDENT, INC. et. al.,                          :
                                                  :          NO. 4:20-cv-02078-MWB
                                                  :
                               Plaintiffs,        :
                                                  :
              v.                                  :
                                                  :
KATHY BOOCKVAR, in her capacity as                :
Secretary of the Commonwealth of                  :
Pennsylvania, et. al.,                            :
                                                  :
                               Defendants.        :
                                                  :


                                  ENTRY OF APPEARANCE

TO THE CLERK:

       Kindly enter my appearance in this case as counsel for Philadelphia County Board of

Elections, Montgomery County Board of Elections and Allegheny County Board of Elections in

the above referenced matter.

Dated: November 10, 2020                     HANGLEY ARONCHICK SEGAL
                                                 PUDLIN & SCHILLER

                                                      By:    /s/ Mark A. Aronchick
                                                             Mark A. Aronchick
                                                             (Pa. I.D. No. 20261)
                                                      One Logan Square, 27th Floor
                                                      Philadelphia, PA 19103
                                                      Telephone: (215) 568-6200
                                                      Email: maronchick@hangley.com

                                             Attorney for Defendants Philadelphia
                                             County Board of Elections, Montgomery County
                                             Board of Elections and Allegheny
                                             County Board of Elections
        Case 4:20-cv-02078-MWB Document 22 Filed 11/10/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, Mark A. Aronchick, certify that on the 10th day of November, 2020, a copy of the

foregoing Entry of Appearance was served by ECF filing on all counsel.


                                                   /s/ Mark A. Aronchick
                                                   Mark A. Aronchick
